The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
	Le et al., Pub. No.  2019/0182903, teach boosting mobile Internet speed comprising operating a Virtual Private Network service application to route outgoing and incoming data packets of a mobile device, and coupling the mobile device to a remote server through the VPN service application for data packets transfer between the remote server and the mobile device. The service application assigns packets to channels according to a boosting policy. The boosting policy is defined by an algorithm based at least on applications generating the packets, channel conditions of each of the plurality of channels, such as throughput and latency of each channel, and channel types of each of the plurality of channels. The boosting policy contains a set of configurable options. The options may configure the boosting policy to minimize cost, to optimize speed of transmission, to select routing process for sending and receiving packet types, or to prioritize selected packet types. The remote server is configured to operate a boosting policy, wherein the boosting policy prioritizes the outgoing packets and determines which packets to assign to which channels. The boosting policy is defined by an algorithm based at least on applications generating the packets, and channel conditions of each of the plurality of channels.
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that detecting the specific packets from .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/Le H Luu/
Primary Examiner, Art Unit 2448